Citation Nr: 0702193	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea; and if 
so, whether the claim may be granted.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability, status post medial meniscectomy with 
traumatic arthritis and surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1975 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's request to reopen his claim for service 
connection for sleep apnea was denied by a February 1999 
rating decision that was not appealed.

2.  Evidence submitted subsequent to the February 1999 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The veteran's right knee disability, status post right 
medical meniscectomy with traumatic arthritis and surgical 
scars, is manifested by symptoms of pain, degenerative 
arthritis with noncompensable limitation of motion on flexion 
and extension.  There is no evidence of ankylosis; 
subluxation, instability, or laxity; or impairment to the 
tibia or fibula.




CONCLUSIONS OF LAW

1.  The February 1999 rating decision which denied reopening 
a claim for service connection for sleep apnea is final.  38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for sleep apnea is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  A rating in excess of 20 percent is not warranted for a 
right knee disability, status post medial meniscectomy with 
traumatic arthritis and surgical scars.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a,  Diagnostic 
Code 5258 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for sleep apnea, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  To that end, the Board notes that it 
is expected that when the claim is returned to the RO for 
further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

With respect to the issue of entitlement to an evaluation in 
excess of 20 percent for a right knee disability, prior to 
initial adjudication of the veteran's claim, VA met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in January 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   In addition, in a March 2006 letter, the 
veteran was informed of how VA assigns disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in February 2004, 
October 2004, and December 2005. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The December 2005 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in February 1999, the RO denied the 
veteran's request to reopen his claim for service connection 
for sleep apnea.  The veteran did not appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  Thus, the February 1999 decision is final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claim of service 
connection for sleep apnea was received in September 1999.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

The Board notes that by an August 2005 SSOC, the RO reopened 
the veteran's claim of entitlement to service connection for 
sleep apnea but denied the claim on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In the instant case, the Board finds that evidence submitted 
since the February 1999 rating decision provides a sufficient 
basis to reopen the previously denied claim.

Of significance are VA treatment records documenting 
treatment for sleep apnea as well as lay statements from two 
fellow servicemen who stated that they witnessed that the 
veteran "snored very loudly and would stop suddenly during 
snoring" and that the veteran "did not sleep restfully at 
night and would often be tired and sleepy during the day."

This evidence shows evidence of current sleep apnea as well 
as symptoms of an alleged sleep disorder during service.  As 
such, this evidence is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

However, the matter of etiology of the veteran's current 
sleep apnea has not been determined.  Hence, the issue of 
entitlement to service connection for sleep apnea is remanded 
to the RO for additional development, and will be the subject 
of a later decision.

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected right knee disability,  is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, for semilunar cartilage with 
dislocation and frequent episodes of "locking," pain, and 
effusion into the joint.  Initially, the Board points out 
that Diagnostic Code 5258 does not provide for any higher 
rating than the 20 percent evaluation the veteran was already 
receiving for cartilage problems including locking, pain, and 
effusion.  Therefore, the Board can grant no higher rating 
under this code.  38 C.F.R. § 4.71, Diagnostic Code 5258.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability 
(symptoms not shown here).  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when reported limitation of knee motion shown is compensable 
or (under Diagnostic Code 5003), when there is X-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).   

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by  
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71,  
Plate II.  

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38  
C.F.R. § 4.71a, Code 5261.

In this matter, additional ratings under separate diagnostic 
codes are not warranted.  The medical evidence includes X-ray 
evidence confirming arthritis in the right knee joint.  The 
evidence shows that the veteran does not have limitation of 
flexion and extension to a degree compensable under Codes 
5260, 5261.  Flexion, at the December 2005 VA examination was 
limited to 120 degrees.  With both X-ray evidence of 
arthritis in the knee and some limitation in flexion of the 
knee, along with complaints of painful motion, an additional 
10 percent rating may be warranted under Code 5003.  38 
C.F.R. § 4.71a, unless such assignment would constitute 
pyramiding.  Diagnostic Code 5258 considers limitation of 
motion when it requires locking to warrant a 20 percent 
evaluation.  Therefore, a separate evaluation may not be 
assigned under Codes 5003, 5260, 5261 because such would 
constitute pyramiding.  Based on the veteran's demonstrated 
range of motion a preponderance of the evidence is against a 
higher evaluation under Codes 5003, 5260, 5261. 

The Board concludes that the veteran's right knee symptoms do 
not include any objective findings of instability, laxity, or 
subluxation.  At the December 2005 VA examination, the 
examiner specifically found no instability.  Thus, a separate 
rating is not warranted under Diagnostic Code 5257.

Consequently, the Board finds that the veteran is entitled to 
only the 20 percent rating under Code 5258.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  With the findings of arthritis and some imitation of 
motion, functional loss must be considered.  

At the December 2005 VA examination, the examiner noted that 
the veteran experienced additional loss of motion due to pain 
at 90 degrees of flexion and on repetitive use.  The Board 
notes that flexion limited to 90 degrees is not compensable 
under Diagnostic Code 5260.  The evidence also shows that the 
veteran intermittently uses a cane.  In addition, the 
December 2005 VA examiner noted that there were functions 
limitations on standing and walking.  The veteran was noted 
to be unable to stand for more than a few minutes and unable 
to walk more than a few yards.  

However, despite the fact that his knee disability interferes 
with both standing and walking, its effect on his everyday 
activities has been considered by the 20 percent rating 
already assigned.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the evidence does not show objective findings of 
ankylosis, subluxation, instability, compensable limitation 
of motion on extension or flexion, or impairment to the tibia 
or fibula.  As such, a higher rating, in excess of the 20 
percent assigned, is not warranted under any other codes for 
rating disorders of the knee.

Additionally, although the December 2005 VA examination 
revealed scars on the veteran's right knee, the scars are 
asymptomatic and not of a size so as to warrant consideration 
under Diagnostic Codes pertinent to the rating of scars.  

As such, the Board finds that the veteran is not entitled to 
a rating in excess of 20 percent for his right knee 
disability.

  
ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for sleep apnea is 
reopened. To that extent only, the claim is granted.

An increased rating for right knee disability, status post 
medial meniscectomy with traumatic arthritis and surgical 
scars is denied.   


REMAND

As held in the above decision, the Board has reopened the 
previously denied claim for service connection for sleep 
apnea.  The Board has reviewed the record and finds that 
additional development is necessary before appellate action 
may be completed in this case.

The veteran's service medical records reflect that the 
veteran presented to Family Practice Clinic in September 1991 
with complains of back problems, episode of chest pain, and 
difficulties sleeping at night.  In addition, the veteran has 
submitted lay statements from fellow servicemen recalling 
sleep difficulties the veteran exhibited during service and 
documentation showing that he was diagnosed with severe 
obstructive sleep apnea syndrome following a sleep study 
conducted in February 1995.  Further, recent VA medical 
records indicate that the veteran has history of sleep apnea 
with an approximate date of onset of 1995.  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's sleep apnea is related to his active 
duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present sleep apnea.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran's current sleep apnea is related 
to the veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


